DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
6/30/2022. In Applicant’s amendment, claim 1 is amended.
Claims 1-11 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained. Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 8-9 that the claims are analogous to patent eligible claim 2 of Example 21. Examiner respectfully disagrees. Both claims 1 and 2 of Example 21 organize and compare data to generate an alert to a computer of the remote subscriber. What makes claim 2 of Example 21 eligible is the additional element of enabling a connection from the subscriber computer to the data source over the internet when the subscriber computer comes online. It address the specific problem of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. The fact pattern of the present claims do not reflect or address this specific or a similar problem. The present claims are analogous to claim 1 of Example 21, which merely requires the organization and comparison of data.
Applicant argues on p. 9 that the claims amount to significantly more than the judicial exception because the additional elements when viewed in their ordered combination improve the technical field of pricing management. Examiner respectfully disagrees. Applicant's claims mimic conventional, routine, and generic computing by their similarity to other concepts already deemed routine, generic, and conventional [Berkheimer Memorandum, Page 4, item 2] by the following [MPEP § 2106.05(d) Part (II)]. The claims recite steps like: “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” Symantec, “Performing repetitive calculations,” Flook, and “storing and retrieving information in memory,” Versata Dev. Group, Inc. v. SAP Am., Inc. (citations omitted), by performing steps to  receive a goal price and currency values for at least two currencies and authorizing or denying authorization for a transaction based a threshold (goal price) being met/exceeded or not.
Applicant's prior art arguments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 6 that the combination of Boesch and Yalamanchi fail to disclose claim 1 because the operation of the systems of Boesch and Yalamanchi are in direct conflict and that there is no reason that a skilled artisan would be motivated to modify Boesch alone or with Yalamanchi to achieve the claimed system. Examiner respectfully disagrees. Boesch and Yalamanchi are both directed to international commerce, as is the present invention. Boesch’s denial of a transaction outside of a risk range serves an identical goal as Yalamanchi’s automatic price adjustment – to manage risk in multiple currency transactions. Therefore, it would have been obvious for one of ordinary skill in the art to modify Boesch’s multi-currency transactions server to include determining a second price that is greater than the first price in view of Yalamanchi in an effort to account for fluctuations in currency exchange rates and protect a merchant’s specific return (see Yalamanchi col. 1, ln. 45-50 & MPEP 2143G).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system). Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-11 are directed toward the statutory category of a machine (reciting a “system”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claim 1 is directed to an abstract idea by reciting […] provides the […] with a goal price for a product or service, the goal price being a numerical value in a first currency, the […] being associated with a company; […], wherein […] includes a first real-time local price for the product or service, the first real-time local price being a numerical value in a second currency, further wherein the real-time local price is used to authorize a purchase of the product or service in the second currency, the […] being associated with the company; […] provides […] with a currency exchange rate defining a real-time exchange rate between the first currency and the second currency; in response to a request to authorize a transaction for the product or service in the second currency received […] communicates the first real-time local price to the […] and requests authorization to complete the transaction for the product or service […]; in response to receipt of the first real-time local price […] and the currency exchange rate […] calculates a first price value for the product or service in the first currency; -40-when the first price value meets or exceeds the goal price, […] authorizes the transaction for the product or service in the second currency at the first real-time local price; and when the first price value is lower than the goal price, […] denies authorization for the transaction for the product or service in the second currency at the first real-time local price, provides a second real-time local price to […] that is greater than the first real-time local price, wherein the second real-time local price corresponds to a second price value, wherein the second price value meets or exceeds the goal price in the first currency, wherein the second price value is calculated using the second real-time local price and the currency exchange rate, and […] replaces the first real-time local price with the second real-time local price […] and authorizes the transaction for the product or service in the second currency at the second real-time local price. The claims are considered abstract because these steps recite certain methods of organizing human activity like commercial interactions. The claims recite communicating pricing and currency data between an intermediary to authorize a transaction for a product or service in another currency which is a commercial interaction including sales activities.
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a central processing device; a user device in communication with the central processing device, wherein the user device; a business location processing device in communication with the central processing device; and an external data processing device in communication with the central processing device) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-5 recite additional elements further narrowing the type of user device and business location processing device. Claim 6 recites the additional element of a digital signage in communication with the business location processing device, the digital signage displaying the first real-time local price and, in response to receipt of the second real-time local price, the business location processing device causes the digital signage to replace the first real-time local price with the second real-time local price. However, the additional elements of dependent claims 2-5 are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e))
	Dependent claims 2-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).



	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Boesch et al, US Patent No. RE44,502 E, hereinafter Boesch in view of
Yalamanchi et al, US Patent No. 8,639,581 A1, hereinafter Yalamanchi. As per,

Claim 1
Boesch teaches
A pricing management system comprising: 
a central processing device; (Boesch col. 3, ln. 14-17 “The system further has a server device connected to both the customer device and the merchant device for receiving the first and second sets of data and for approving the transaction”)
a user device in communication with the central processing device, wherein the user device provides the central processing device with a goal price for a product or service, the goal price being a numerical value in a first currency, the user device being associated with a company; (Boesch col. 3, ln. 9-11 “The system comprises a customer device (e.g., a computer) associated with the customer. The customer device has a first set of data including an amount in a first currency …  The merchant device has a second set of data including a product price in a second currency . The system further has a server device connected to both the customer device and the merchant device for receiving the first and second sets of data and for approving the transaction;” col.3, ln. 28-32 “The customer device has a first set of data including an amount in a first currency … The server is able to access the product price in the second currency, receive the first set of data from the customer device”)
a business location processing device in communication with the central processing device, wherein the business location processing device includes a first real-time local price for the product or service, the first real-time local price being a numerical value in a second currency, further wherein the real-time local price is used to authorize a purchase of the product or service in the second currency, the business location device being associated with the company; (Boesch col. 3, ln. 11-17 “The system also has a merchant device (e.g., a computer) associated with the merchant. The merchant device has a second set of data including a product price in a second currency. The system further has a server device connected to both the customer device and the merchant device for receiving the first and second sets of data and for approving the transaction”)
and an external data processing device in communication with the central processing device, wherein the external data processing device provides the central processing device with a currency exchange rate defining a real-time exchange rate between the first currency and the second currency; (Boesch col.8, ln. 45-48 “converting the amount in the first currency into a converted amount in the second currency, referenced herein as the "converted amount in the second currency," using a current exchange rate;” col. 8, ln. 51-52 “server 100 may obtain the exchange rate from a currency broker or bank”)
in response to a request to authorize a transaction for the product or service in the second currency received by the business location processing device, the business location processing device communicates the first real-time local price to the central processing device and requests authorization to complete the transaction for the product or service from the central processing device; (Boesch col. 7, ln. 32-34 “customer user 203 and merchant user 303 have established and agreed upon a product to be purchased at a price merchant user 303 will accept;” col. 7, ln. 47-50 “Having agreed upon the product and the price, merchant computer 300 transmits a second set of data to server 100. This second set of data includes the agreed price in a second currency that merchant user 303 is willing to receive for his product;” col. 8 ln. 22-26 “Upon receipt of the first set of data, merchant computer 300 transmits at least the amount in the first currency and the second set of data including the product price in the second currency to server 100 for approval of the transaction”)
in response to receipt of the first real-time local price from the business location processing device and the currency exchange rate from the external data processing device, the central processing device calculates a first price value for the product or service in the first currency; -40-(Boesch col.8, ln. 45-8 “converting the amount in the first currency into a converted amount in the second currency, referenced herein as the "converted amount in the second currency," using a current exchange rate”)
when the first price value meets or exceeds the goal price, the central processing device authorizes the transaction for the product or service in the second currency at the first real-time local price; (Boesch col. 9, ln. 8-11 “server 100 approves the transaction if the converted amount in the second currency equals or exceeds the product price in the second currency”)
and when the first price value is lower than the goal price, the central processing device denies authorization for the transaction for the product or service in the second currency at the first real-time local price, (Boesch col. 9, ln. 24-28 “in the case where the converted amount in the second currency is less than the product price in the second currency, but within a predetermined range, server 100 could record the differentials as they occur and collect them from customer user 203 at a later time;” col. 10 ln. 1 “the transaction may be refused by server 100 altogether” noting the converted amount less than the goal price and the server refusing the transaction)
[…]
[…]
[…] and authorizes the transaction for the product or service in the second currency at the second real-time local price.   (Boesch col. 9, ln. 8-11 “server 100 approves the transaction if the converted amount in the second currency equals or exceeds the product price in the second currency”)
Boesch does not explicitly teach
provides a second real-time local price to the business location processing device that is greater than the first real-time local price,
wherein the second real-time local price corresponds to a second price value, wherein the second price value meets or exceeds the goal price in the first currency,
wherein the second price value is calculated using the second real-time local price and the currency exchange rate, and the business location processing device replaces the first real-time local price with the second real-time local price in the business location processing device […]
Yalamanchi however in the analogous art of foreign marketplaces teaches
provides a second real-time local price to the business location processing device that is greater than the first real-time local price, (Yalamanchi col. 5, ln. 64 – col. 6, ln. 1 “The pricing monitor service 121 may be configured to monitor exchange rates 127 and prices of items to ensure that pricing parameters established by merchants are respected. The pricing monitor service 121 may be configured to automatically adjust prices of items;” col. 6, ln. 12-13 “the exchange rate 127 may be provided in real-time”)
wherein the second real-time local price corresponds to a second price value, wherein the second price value meets or exceeds the goal price in the first currency, (Yalamanchi col. 6, ln. 21-28 “a merchant in the United States may set a desired return of ten dollars for an item to be sold in an electronic marketplace 130 that is directed towards customers in France. This desired return may convert to five euros initially. A transaction cost of two euros may be added, for a final price of seven euros. However, after a time period, the exchange rate 127 between euros and dollars may have changed such that five euros may yield only five dollars. Accordingly, the portion of the price attributable to the return should be increased to ten euros, for a final price of twelve euros;” col. 6, ln. 12-13 “the exchange rate 127 may be provided in real-time”)
wherein the second price value is calculated using the second real-time local price and the currency exchange rate, and the business location processing device replaces the first real-time local price with the second real-time local price in the business location processing device […] (Yalamanchi col. 6, ln. 21-28 “a merchant in the United States may set a desired return of ten dollars for an item to be sold in an electronic marketplace 130 that is directed towards customers in France. This desired return may convert to five euros initially. A transaction cost of two euros may be added, for a final price of seven euros. However, after a time period, the exchange rate 127 between euros and dollars may have changed such that five euros may yield only five dollars. Accordingly, the portion of the price attributable to the return should be increased to ten euros, for a final price of twelve euros;” col. 6, ln. 12-13 “the exchange rate 127 may be provided in real-time”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Boesch’s multi-currency transactions server to include determining a second price that is greater than the first price in view of Yalamanchi in an effort to account for fluctuations in currency exchange rates and protect a merchant’s specific return (see Yalamanchi col. 1, ln. 45-50 & MPEP 2143G).
Claim 2
Boesch does not explicitly teach
wherein the user device is a mobile computing device.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the user device is a mobile computing device.  (Yalamanchi col. 5, ln. 6-12 “The client 106 is representative of a plurality of client devices that may be coupled to the network 109. The client 106 may correspond to a merchant or a customer. The client 106 may comprise, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of a … a laptop computer”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 3
Boesch does not explicitly teach
wherein the user device is a desktop computing device.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the user device is a desktop computing device.  (Yalamanchi col. 5, ln. 6-12 “The client 106 is representative of a plurality of client devices that may be coupled to the network 109. The client 106 may correspond to a merchant or a customer. The client 106 may comprise, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of a desktop computer”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 4
Boesch does not explicitly teach
wherein the business location processing device is a mobile computing device.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the business location processing device is a mobile computing device.  (Yalamanchi col. 5, ln. 6-12 “The client 106 is representative of a plurality of client devices that may be coupled to the network 109. The client 106 may correspond to a merchant or a customer. The client 106 may comprise, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of a … a laptop computer”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 5
Boesch does not explicitly teach
wherein the business location processing device is a revenue recording device.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the business location processing device is a revenue recording device.  (Yalamanchi col. 5, ln. 6-12 “The client 106 is representative of a plurality of client devices that may be coupled to the network 109. The client 106 may correspond to a merchant or a customer. The client 106 may comprise, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of a desktop computer, a laptop computer”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 6
Boesch does not explicitly teach
further comprising digital signage in communication with the business location processing device, the digital signage displaying the first real-time local price and, in response to receipt of the second real-time local price, the business location processing device causes the digital signage to replace the first real-time local price with the second real-time local price.
Yalamanchi however in the analogous art of foreign marketplaces teaches
further comprising digital signage in communication with the business location processing device, the digital signage displaying the first real-time local price and, in response to receipt of the second real-time local price, the business location processing device causes the digital signage to replace the first real-time local price with the second real-time local price.  (Yalamanchi fig. 2 noting the displaying of the first local price; col. 5, ln. 64 – col. 6, ln. 2 “The pricing monitor service 121 may be configured to monitor exchange rates 127 and prices of items ... The pricing monitor service 121 may be configured to automatically adjust prices of items”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 7
Boesch does not explicitly teach
wherein in response to the business location processing device replacing the first real-time local price with the second real-time local price in the business location processing device, the central processing device communicates an alert to the user device.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein in response to the business location processing device replacing the first real-time local price with the second real-time local price in the business location processing device, the central processing device communicates an alert to the user device.  (Yalamanchi col. 5, ln. 64 – col. 6, ln. 2 “The pricing monitor service 121 may be configured to monitor exchange rates 127 and prices of items ... The pricing monitor service 121 may be configured to automatically adjust prices of items, send notifications of changes in returns to merchants;” col. 6, ln. 12-13 “the exchange rate 127 may be provided in real-time”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 8
Boesch does not explicitly teach
wherein the alert comprises an SMS message.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the alert comprises an SMS message.  (Yalamanchi col. 6, ln. 4-9 “The pricing monitor service 121 may be configured to notify merchants through … text message”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 9
Boesch does not explicitly teach
wherein the alert comprises an email.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the alert comprises an email.  (Yalamanchi col. 6, ln. 4-9 “The pricing monitor service 121 may be configured to notify merchants … by email”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 10
Boesch does not explicitly teach
wherein the alert comprises an automated telephonic message.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the alert comprises an automated telephonic message.  (Yalamanchi col. 6, ln. 4-9 “The pricing monitor service 121 may be configured to notify merchants … by … telephone call”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
Claim 11
Boesch does not explicitly teach
wherein the alert comprises a machine readable message communicated via an electronic data interface.
Yalamanchi however in the analogous art of foreign marketplaces teaches
wherein the alert comprises a machine readable message communicated via an electronic data interface. (Yalamanchi col. 6, ln. 4-9 “The pricing monitor service 121 may be configured to notify merchants through an online “sales coach” within network pages 124 served up by the merchant management application 118 or by email, text message, telephone call, and/or other forms of communication”)
The rationales to modify/combine the teachings of Boesch with/and the teachings of Yalamanchi are presented in the examining of claim 1 and incorporated herein.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tateishi et al, The Impact of Global Management Factors on the Cash Flows of Japanese Discrete Business Companies, 2011.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624